By the Court, McKinstry, J.
On the facts found by the referee, judgment should have been for the defendants.
The referee finds that at the death of Scott, late Treasurer, there was to be accounted for by him the sum of $7,544 75; that since his death there had been paid to his successor in office, by the administrator of his estate $4,943, and by locators of swamp lands, to whom he had given receipts, but who (at the time of his death) had not actually paid the amounts due upon their locations, the sum of $3,213 16.
Judgment and order reversed, and the District Court directed to enter a judgment for the defendants.